Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s submission filed on 10/19/2022.
No claims were amended, canceled, or added in the submission filed on 10/19/2022.  Claims 1-19 are currently pending.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 10/19/2022 has been considered by the Examiner.

Response to Amendment
The amendment to the Specification filed on 10/19/2022 is entered and the objection to the Specification has been withdrawn in response.
The double patenting rejection applied to claims 1-19 is maintained because the Terminal Disclaimer filed on 10/19/2022 was DISAPPROVED for the reasons noted below:

    PNG
    media_image1.png
    380
    704
    media_image1.png
    Greyscale



Response to Arguments
Applicant's response does not include specific arguments, but refers to the amendment to the Specification to obviate the objection and refers to the terminal disclaimer to obviate the double patenting rejection of claims 1-19.  Although the amendment to the Specification overcomes the objection to the Specification set forth in the previous office action, the terminal disclaimer was not approved (as noted above), and therefore the double patenting rejection of claims 1-19 is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 are rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 11,069,006 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App.
(as filed on 06/15/2021)
Claims of US Pat. No. 11,069,006
(issued on 7/20/2021)
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
1/10


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 11,069,006 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, non-functional and non-structural field-of-use language, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Allowable over the prior art
Claims 1-19  are allowable over the prior art. The closest prior art references of record, Choate et al. (US 2006/0106539) and Christie et al. (US 2013/0304614), are directed to a system/method for electronically recording task-specific and location-specific information including farm related information and to a ticket-based harvest life cycle information management system/method, respectively.  Choate et al. and Christie et al. teach several features of independent claims 1/10/19, including computer-implemented features for generating a digital board associated with a project, generating digital tickets including a data template configured to receive data records associated with a task, transmitting digital tickets from one computing device to another computing device, continuously tracking a geolocation of a computing device and retrieving dispensing data through an application programming interface of machinery associated with a tasks, and determining by a computing device whether a task is completed based on updates to a digital ticket (See NF Rejection mailed 10/05/2020 for parent application 16/358,318 for prior art citations related to the above-noted features).  However, Choate et al., Christie et al. and the other prior art of record do not teach or render obvious the limitations directed to transmitting using a messaging protocol, by the first instance of the application in the first mobile computing device, the dynamic digital ticket to a second instance of the application in a second mobile computing device; receiving using a messaging protocol, by a second instance of the application in a second mobile computing device, the dynamic digital ticket transmitted by the first instance of the application in the first mobile computing device; and using the messaging protocol, sharing in real-time the continuously tracked geolocation and continuously retrieved dispensing data by the second instance of the application in the second mobile computing device with the first instance of the application in the first mobile computing device thereby dynamically updating the dynamic digital ticket on both the first mobile computing device and the second mobile computing device, as recited and arranged in combination with the other limitations presented in independent claim 1 and similarly encompassed by independent claims 10/19, thus rendering claims 1/10/19 and their dependent claims as allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peterson et al. (US 2009/0164054):  discloses features for managing work operations using georeferenced work orders and GPS-equipped mobile field equipment to improve crop production operations. 
Rupp et al. (US 2016/0071410):   discloses features for allocating a plurality of agricultural tasks to a fleet of farming equipment in a geographic area over a network using mobile devices.
Killpack et al. (US Patent No. 9,344,529):  discloses a system/method for processing and displaying agricultural data, including wirelessly monitoring agricultural equipment and synchronizing data with a mobile device (at least Fig. 6 and col. 6, lines 3-60).
Smartphone based precise monitoring method for farm operation. Caicong, Wu; Lin, Zhou; Jie, Wang; Yaping, Cai. International Journal of Agricultural and Biological Engineering9.3: 111-121. International Journal of Agricultural and Biological Engineering (IJABE). (May 2016):  discloses mobile technology for aiding in the management of farm operations, including real-time monitoring features.
Applications of Information and Communication Technology for Improvements of Water and Soil Monitoring and Assessments in Agricultural Areas—A Case Study in the Taoyuan Irrigation District.  Yu-Pin, Lin; Chang, Tsun-Kuo; Fan, Chihhao; Johnathen Anthony; Petway, Joy R; et al. Environments
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
4.1 MDPI AG. (Mar 2017):  discloses mobile technology to facilitate real-time monitoring, decision-making, and remote access in agricultural management.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
11/14/2022